Citation Nr: 1624778	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-20 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for low back syndrome with degenerative changes and bilateral lower extremity numbness.  

2. Entitlement to service connection for a neck disorder, to include as secondary to low back syndrome with degenerative changes and bilateral lower extremity numbness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to June 1993 and October 1995 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the Board at a May 2016 hearing conducted at the RO. A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regards to his lower back disorder, at his May 2016 hearing before the Board the Veteran testified that this condition had worsened since his last examination in October 2009.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In regards to his claim for service connection for a neck disorder, the Veteran has asserted it is secondary to his lower back disorder.  Establishing entitlement to service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Both the causation and aggravation prongs must be discussed in order for the opinion to be adequate.  Allen, 7 Vet. App. 439.  An opinion that a disability is not related to or associated with another disability is not adequate to address the aggravation factor.  Id. at 449. 

The October 2009 VA examiner concluded that the Veteran's neck disorder was less likely than not secondary to the Veteran's service-connected low back syndrome with degenerative changes.  This opinion fails to address whether the Veteran's neck disorder was aggravated beyond its normal progression by his service-connected low back syndrome with degenerative changes.

Also, an addendum opinion was obtained from a VA examiner in July 2012 to address whether it was at least as likely as not that the Veteran's neck disorder was etiologically related to active duty service, including a June 1996 motor vehicle accident.  However, after the addendum was provided, the Veteran testified to injuring his neck and seeking treatment for it in December 1999 shortly before separation from service.  A review of the service treatment records indicates the Veteran sought treatment for "atypical chest pain post exercise" in December 1999.  This record is not easy to read but does appear to include some notation of neck pain.  Therefore, further comment is need on the etiology of the Veteran neck disorder in light of the December 1999 neck problems.  

As such, further comment is need on both of these issues.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Finally, in regards to both the lower back and neck, the Veteran testified to receiving treatment from Sunshine Spine & Pain, PA for both his lower back and neck.  He further noted this treatment started sometime in 2006 and continues through the present.  A review of the claims file reveals that records associated with the claims file from this healthcare provider only cover the time period from March 2009 through August 2009.  In light of this, on remand, the Veteran should be present with an opportunity to either submit these records or complete a release so that VA may obtain these records.  Massey v. Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain relevant records of treatment reported by private physicians).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide treatment records from Sunshine Spine & Pain, PA from 2006 through the present or execute a medical release form so that VA may obtain these records.  Copies of any records obtain must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.

2. Following an appropriate time period for the Veteran to respond to item (1), return the claims file to either the provider of the October 2009 opinion or the July 2012 addendum opinion, for a further addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

(a) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's neck disorder is etiologically related to active duty service?  In answering this question please address the instance of neck pain noted to have occurred in December 1999.  

(b) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's neck disorder has been caused or aggravated beyond its normal progression by his service-connected lower back syndrome with degenerative changes and bilateral lower extremity numbness?

The term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of associated symptoms that resolve with return to the baseline level of disability.  So aggravation contemplates a permanent worsening of the condition above and beyond its natural progression.

3. Also, schedule the Veteran for an appropriate VA examination to determine the current severity and extent of the Veteran's low back syndrome with degenerative changes and bilateral lower extremity numbness.  The examiner must review the claims folder in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. 

It is requested that the VA examiner discuss whether the Veteran's lower extremity numbness and pain, which has already been determined to be the resulted of the lower back disability, constitutes a neurological abnormality.  The examiner should also comment on the severity of this numbness and pain using such terms as mild, moderate, or severe.  

Also, the examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so, to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disabilities have resulted in doctor-prescribed bedrest, and if so, the examiner should address the frequency and duration of such bedrest in the past 12 months.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




